--------------------------------------------------------------------------------

Exhibit 10.1







GRAPHIC [img.jpg]


2008 Executive Bonus Award Incentive Plan








March 20, 2008







--------------------------------------------------------------------------------


 
2008 Executive Bonus Award Incentive Plan  (the “2008 Plan”)
The purpose of this plan is to:



 
§
Focus participants’ actions on the achievement of annual revenue growth and
profitability goals;
 
§
Align participants’ actions on the accomplishment of key operational and
strategic goals;
 
§
Encourage and reward individuals for the achievement of specific objectives;
 
§
Maintain a competitive range of incentive compensation opportunities; and
 
§
Simplify the current executive incentive plan while maintaining existing bonus
opportunity.



Participation


The executives holding the following positions shall participate in this 2008
Plan:



 
§
President and Chief Executive Officer;
 
§
Vice President and Chief Operating Officer;
 
§
Vice President and Chief Financial Officer;
 
§
Vice President and Chief Strategy Officer;
 
§
Vice President and Chief Technology Officer;
 
§
Vice President and General Counsel;
 
§
Vice President, Human Resources;
 
§
Vice President, Sales;
 
§
Vice President, CDN GM; and
 
§
Vice President, IP and Colocation GM.



In addition, an employee who assumes the responsibilities of one of these
enumerated positions on a temporary basis shall also be eligible to participate
in this 2008 Plan.  Any awards paid pursuant to this 2008 Plan to such employee
shall be pro rated for the time he or she served in such role.
 
2

--------------------------------------------------------------------------------



 
Awards


Each participant will be eligible for three awards based on the following goals:



 
§
Achievement of Revenue Goals will comprise 25% of the potential award;
 
§
Achievement of EBITDA Goals will comprise 50% of the potential award; and
 
§
Achievement of Individual Goals will comprise 25% of the potential award.



The Company must achieve a threshold of financial performance (revenue and
EBITDA*) established by the 2008 Business Plan and approved by the Board in
order for a participant to receive any of the three awards.  In addition, a
participant must achieve at least “Meets Expectations” rating, including
attainment of his or her individual/department budget objectives, in order to
receive any of the three awards.


*Excluding equity compensation expenses.


The Board shall establish Threshold, Target, Above, and Maximum objectives for
each of these goals. However, the Board of Directors (or in the Board’s
discretion, the Compensation Committee) may adjust the revenue and EBITDA goals
to exclude extraordinary expenses or benefits in its discretion. To be eligible
for an award, a participant must be a full-time employee of the Company at the
time that the Company pays bonuses pursuant to this 2008 Plan. If an executive
commences employment with the Company during 2008, the Company shall pro rate
the amount payable for the portion of the 2008 year during which the executive
is an employee of the Company, provided that he or she is a full- time employee
of the Company at the time that the Company pays bonuses pursuant to this 2008
Plan.  The Company shall pay the awards pursuant to this 2008 Plan in 2009.


The Chief Executive Officer may decrease an award based upon an executive’s
performance and contribution.
 
3

--------------------------------------------------------------------------------



Form of Awards


All awards granted pursuant to this 2008 Plan shall be paid in shares of the
Company’s common stock and shall be fully vested as of the date of grant.  The
Company shall determine the number of shares of common stock to be awarded based
on the closing price of the Company’s stock price on the trading day preceding
the date on which the Company pays such bonus.  The Company shall withhold the
number of shares necessary to cover the taxes each participant owes the Internal
Revenue Service as a result of the vesting of the shares of common stock.


Financial Accounting Treatment


The facts and circumstances surrounding each award granted pursuant to this 2008
Plan will determine the financial accounting treatment of each award.  The
Compensation Committee will consider the financial accounting treatment of each
award in its approval process.


Each participant has an assigned target level stated as a percent of base
salary. The target award levels based on current incentive plan formula are:


Target Award Levels
Function
Target Level
Maximum
CEO
70%
140%
VP & COO
50%
100%
VP & CFO
50%
100%
VP, Sales
45%
90%
VP. GC
45%
90%
VP & CTO
50%
100%
VP & CSO
45%
90%
VP, HR
45%
90%
VP, CDN GM
40%
80%
VP, IP and Colocation GM
40%
80%



4

--------------------------------------------------------------------------------


 
The Compensation Committee retains the sole discretion to determine whether the
Company has met the financial targets delineated above and whether each
participant has met his or her objectives, after consideration of any
recommendation by the Chief Executive Officer.


Potential payment of achievement of the Target objective for the Annual Revenue
Goal, Annual EBITDA Goal and Individual Goals shall equal 100% of each
respective goal’s allocated percentage of the individual executive’s total
Target Award amount (25%, 50%, and 25% of the total Target Award amount,
respectively).


Potential payment for achievement of the Threshold objective for the Annual
Revenue Goal and Annual EBITDA Goal shall equal 40% of each respective goal’s
allocated percentage of the individual executive’s Target Award amount (40% of
25% of the total Target Award amount, in the case of the Annual Revenue Goal,
and 40% of 50% of the total Target Award amount, in the case of the Annual
EBITDA Goal). Potential payment for achievement of the Threshold objective for
the Individual Goals shall be $0.


Potential payment for achievement of the Above objective for the Annual Revenue
Goal, Annual EBITDA Goal and Individual Goals shall be 130% of each respective
goal’s allocated portion of the individual executive’s Target Award amount.
Potential payment for achievement of the Maximum objective for the Annual
Revenue Goal, Annual EBITDA Goal and Individual Goals shall be 200% of each such
goal’s allocated portion of the individual executive’s Target Award amount.


Should the Company’s actual EBITDA fall in between the Threshold and Target
objectives, the Target and Above objectives, or the Above and Maximum objectives
established as the Annual EBITDA Goal, then each award to be paid pursuant to
the Annual EBITDA Goal of this 2008 Plan shall be interpolated from the exceeded
objective on a straight-line basis to determine the potential incentive amount
to be paid pursuant to the Annual EBITDA Goal of this 2008 Plan.


Should the Company’s actual revenue fall in between the Threshold and Target
objectives, the Target and Above objectives, or the Above and Maximum objectives
established as the Annual Revenue Goal, then each award to be paid pursuant to
the Annual Revenue Goal of this 2008 Plan shall be interpolated from the
exceeded objective on a straight-line basis to determine the potential incentive
amount to be paid pursuant to the Annual Revenue Goal of this 2008 Plan.
 
 
5